STATE OF MICHIGAN

                            COURT OF APPEALS


SHELLEY ROZMIAREK,                                                   UNPUBLISHED
                                                                     July 19, 2018
               Plaintiff-Appellee,

v                                                                    No. 339976
                                                                     Monroe Circuit Court
                                                                     Family Division
JOSEPH ROZMIAREK,                                                    LC No. 13-036428-DM

               Defendant-Appellant.


Before: GLEICHER, P.J., and BOONSTRA and TUKEL, JJ.

PER CURIAM.

        Defendant appeals as of right an order denying his motion to change custody of the
parties’ minor child, GR. We affirm.

                      I. ADMISSIBILITY OF HEARSAY STATEMENT

        Defendant first argues that the trial court erred in ruling that GR’s hearsay statements
disclosing alleged sexual abuse of her by plaintiff’s boyfriend (“the boyfriend”) failed to qualify
for admission under the excited utterance exception to the hearsay rule. We disagree.

        A trial court’s decision to admit or exclude evidence is reviewed for an abuse of
discretion. Craig v Oakwood Hosp, 471 Mich. 67, 76; 684 NW2d 296 (2004). An abuse of
discretion occurs when the trial court’s decision falls outside the range of principled outcomes.
Elher v Misra, 499 Mich. 11, 21; 878 NW2d 790 (2016). “Close questions arising from the trial
court’s exercise of discretion on an evidentiary issue should not be reversed simply because the
reviewing court would have ruled differently. The trial court’s decision on a close evidentiary
question ordinarily cannot be an abuse of discretion.” People v Smith, 456 Mich. 543, 550; 581
NW2d 654 (1998) (citations omitted). Questions of law underlying evidentiary rulings are
reviewed de novo. Elher, 499 Mich. at 21.

         “ ‘Hearsay’ is a statement, other than the one made by the declarant while testifying at
the trial or hearing, offered in evidence to prove the truth of the matter asserted.” MRE 801(c).
Hearsay is inadmissible except as provided by the rules of evidence. MRE 802. The excited
utterance exception to the hearsay rule is contained in MRE 803(2), which allows the admission
of a hearsay statement if (1) it relates “to a startling event or condition” and (2) was “made while

                                                -1-
the declarant was under the stress of excitement caused by the event or condition.” See also
People v Straight, 430 Mich. 418, 423-424; 424 NW2d 257 (1988). “The focus of MRE 803(2),
given a startling event, is whether the declarant spoke while still under the stress caused by the
startling event.” Id. at 425. The excited utterance exception “allows hearsay testimony that
would otherwise be excluded because it is perceived that a person who is still under the sway of
excitement precipitated by an external startling event will not have the reflective capacity
essential for fabrication so that any utterance will be spontaneous and trustworthy.” Smith, 456
Mich. at 550 (quotation marks and citation omitted). The time that passes between the startling
event and the statement is an important factor to consider, but it is not dispositive. Id. at 551.

       [T]here is no express time limit for excited utterances. Physical factors, such as
       shock, unconsciousness, or pain, may prolong the period in which the risk of
       fabrication is reduced to an acceptable minimum. The trial court’s determination
       whether the declarant was still under the stress of the event is given wide
       discretion. [Id. at 551-552 (quotation marks and citation omitted).]

       In Straight, 430 Mich. at 425-426, our Supreme Court held that a four-year-old child’s
hearsay statements regarding a sexual assault did not fall within the excited utterance exception:

              Few could quarrel with the conclusion that a sexual assault is a startling
       event. The difficulty in this case arises because the statements at issue were made
       approximately one month after the alleged assault, immediately after a medical
       examination of the child’s pelvic area, and after repeated questioning by her
       parents. Under these circumstances, it simply cannot be concluded that the
       statements were made “while the declarant was under the stress of excitement
       caused by the event or condition.” Certainly the declarant was under stress, but
       one cannot safely say that this stress resulted from the alleged assault rather than
       from a combination of the medical examination and repeated questioning. [Id. at
       425-426.]

In Smith, 456 Mich. at 552, our Supreme Court held that a 16-year-old declarant was still under
the overwhelming influence of a sexual assault when he disclosed the assault in a hearsay
statement to his mother 10 hours after the assault had occurred. The Court described a series of
“extraordinary” actions taken by the declarant in the 10-hour time period reflecting “a continuing
level of stress arising from the assault that precluded any possibility of fabrication.” Id. at 552-
553; see also People v Green, 313 Mich. App. 526, 535-537; 884 NW2d 838 (2015) (upholding
the admission as excited utterances of hearsay statements disclosing sexual contact where each
of the statements was made within minutes or hours of the defendant leaving the declarant’s
apartment and where the declarant was very upset and crying while making the statements).

        Here, defendant testified that at around 7:00 p.m. on January 19, 2017, GR made
statements indicating that she had been sexually abused by the boyfriend. According to
defendant, GR seemed distraught, restless, and upset, and she looked like something was
weighing on her mind. When defendant asked GR what was on her mind, GR made the
statements disclosing the alleged sexual abuse by the boyfriend. There is no indication of when
the alleged abuse occurred. Defendant testified that GR had been staying with him for three days
when she made the statements. On the date that GR made the statements and on the day before,

                                                -2-
defendant had spent the day out of the house working while GR spent the day with defendant’s
mother. Defendant did not know what his mother and GR had done while he was at work on
those dates.

        The trial court’s determination that GR’s hearsay statements were not subject to the
excited utterance exception fell within the range of principled outcomes. To be sure, a sexual
assault constitutes a startling event. See Straight, 430 Mich. at 426. The record does not
establish, however, that GR remained under the stress or sway of excitement caused by the
alleged sexual abuse at the time she made the statements. The record affords no factual basis for
determining when the alleged sexual abuse occurred. It is thus impossible to ascertain or
consider the amount of time that elapsed between the alleged acts of sexual abuse and GR’s
hearsay statements. GR had been staying with defendant for three days at the time of the
disclosure, so any alleged abuse had occurred at least several days before the statements were
made. Also, defendant admittedly did not know what GR and defendant’s mother had done
during the day while defendant was at work away from home the day that the hearsay statements
were made, or on the immediately preceding day. Unlike in Smith, the record is devoid of
evidence establishing a continuing level of stress arising from the alleged sexual abuse. There is
no evidence of any physical factors, such as shock, unconsciousness, or pain, which prolonged a
period of stress caused by a startling event. Overall, no basis exists to conclude that GR was still
under the stress of excitement caused by the boyfriend’s alleged sexual abuse when she made the
hearsay statements. The trial court thus did not abuse its discretion in ruling that GR’s hearsay
statements failed to qualify for admission under the excited utterance exception.1


1
  The dissent opines that GR’s out-of-court statement to defendant “should have been admitted
for a different purpose,” namely to establish the impact the statements had on plaintiff and
defendant. We disagree, for several reasons.
        First, defendant, the proponent of the evidence, never suggested at the trial court to admit
the statement for this other purpose. Whether defendant “should” have offered to admit it under
a different theory from the one he espoused at the trial court is not before us. Indeed, the dissent
sua sponte is raising this issue, as defendant does not even suggest in his brief on appeal that the
evidence was admissible for any purpose other than as an excited utterance to prove the truth of
the matter asserted, i.e. that GR was sexually abused by plaintiff’s boyfriend.
        Second, the evidence at issue was a statement GR made to defendant. Plaintiff was not
present when the statement was made and therefore did not hear it; thus, for the dissent to
suggest that the statement could be used to show how plaintiff reacted to hearing the statement is
misguided. Moreover, plaintiff was questioned extensively about how she first heard of the
sexual assault allegation (she learned through an e-mail from defendant) and what she did when
confronted with the allegation. Indeed, the record reveals that defense counsel asked plaintiff
about her level of concern after getting the e-mail, whether she believed the allegation, why she
thought the allegation was false, why she could not “take [the allegation] seriously,” and about
her interactions with CPS and the police who investigated the allegation as well. Thus, there was
ample evidence in the record to show plaintiff’s reaction to the sexual assault allegation without
resorting to an invalid evidentiary theory.


                                                -3-
      II. TRIAL COURT’S DECISION TO DENY MOTION TO CHANGE CUSTODY

       Defendant next argues that the trial court erred in denying defendant’s motion to change
custody. We disagree.

       “Three different standards govern our review of a circuit court’s decision in a child-
custody dispute. We review findings of fact to determine if they are against the great weight of
the evidence, we review discretionary decisions for an abuse of discretion, and we review
questions of law for clear error.” Kubicki v Sharpe, 306 Mich. App. 525, 538; 858 NW2d 57
(2014). Under the great weight of the evidence standard, the trial court’s findings are affirmed
unless the evidence clearly preponderates in the opposite direction. Mitchell v Mitchell, 296
Mich. App. 513, 519; 823 NW2d 153 (2012). The trial court’s credibility determinations are
accorded deference give its superior position to make such determinations. Shann v Shann, 293
Mich. App. 302, 305; 809 NW2d 435 (2011). Clear legal error exists when the trial court errs in
choosing, interpreting, or applying the law. Sturgis v Sturgis, 302 Mich. App. 706, 710; 840
NW2d 408 (2013).

      Custody disputes are to be determined on the basis of the best interests of the child, as
measured by the 12 factors set forth in MCL 722.23. Eldred v Ziny, 246 Mich. App. 142, 150;
631 NW2d 748 (2001). Generally, the trial court must explicitly state its findings and



        Third, if we were to review whether the trial court erred when it failed to admit GR’s
statement to defendant to show the effect it had on defendant, our review would be for plain error
affecting substantial rights because defendant never sought the evidence’s admission under this
alternate avenue. See Kloian v Schwartz, 272 Mich. App. 232, 242; 725 NW2d 671 (2006)
(stating that appellate review of unpreserved issues is for plain error); Meagher v Wayne State
Univ, 222 Mich. App. 700, 724; 565 NW2d 401 (1997) (stating that an objection on one ground is
insufficient to preserve appellate attack on another ground). Assuming the statement was
admissible for a purpose other than that offered by defendant and not to prove the truth of the
matter asserted, any such alternative basis was not “plain” or “obvious,” and thus its exclusion
could not constitute plain error. See Rivette v Rose-Molina, 278 Mich. App. 327, 328-329; 750
NW2d 603 (2008) (stating that to reverse under plain error standard, error must be clear or
obvious and affect a substantial right). In fact, the trial court told defense counsel that if GR’s
statements were not admissible substantively, counsel was free to pursue other avenues of
admission, including as an exception to hearsay or as “not hearsay,” for which “there are specific
rules of evidence along those lines.” It was not incumbent on the trial court to identify a
particular theory for defendant on which the evidence could have been admissible. Moreover,
any “error” did not affect the outcome of the proceedings, see In re Utrera, 281 Mich. App. 1, 9;
761 NW2d 253 (2008) (stating that for an error to affect a substantial right, it has to affect the
outcome of the proceedings); it is clear that, although the trial court did not consider the
statement substantively to show that abuse occurred, there was ample other evidence to show
what the parties did, i.e. how they reacted, after the allegation of sexual assault was made.
Accordingly, there is no basis for reversing the trial court’s ruling or to sua sponte require that
the court admit the statement for a purpose that neither party requested.


                                                -4-
conclusions regarding each factor. Rivette v Rose-Molina, 278 Mich. App. 327, 330; 750 NW2d
603 (2008). However, the court is not required to comment on every piece of evidence entered
and every argument raised. MacIntyre v MacIntyre (On Remand), 267 Mich. App. 449, 452; 705
NW2d 144 (2005). A single circumstance can be considered in determining more than one child
custody factor. Fletcher v Fletcher, 229 Mich. App. 19, 24-25; 581 NW2d 11 (1998). “A court
need not give equal weight to all the factors, but may consider the relative weight of the factors
as appropriate to the circumstances.” Sinicropi v Mazurek, 273 Mich. App. 149, 184; 729 NW2d
256 (2006). “[T]he record must be sufficient for this Court to determine whether the evidence
clearly preponderates against the trial court’s findings.” MacIntyre, 267 Mich. App. at 452.
Furthermore, if a modification of custody would change the child’s established custodial
environment, the moving party must demonstrate that the change is in the child’s best interests
by clear and convincing evidence. MCL 722.27(1)(c); Hunter v Hunter, 484 Mich. 247, 259; 771
NW2d 694 (2009).

        Notably, defendant does not challenge the trial court’s determination that an established
custodial environment exists with both parties. Defendant also does not dispute that his motion
to modify custody, which requested that defendant be awarded primary physical custody of GR,
would alter the established custodial environment, thereby requiring him to demonstrate that the
change is in GR’s best interests by clear and convincing evidence. See Hunter, 484 Mich. at 259.
“The ‘clear and convincing evidence’ standard is the ‘most demanding standard applied in civil
cases.’ ” In re Martin, 450 Mich. 204, 227; 538 NW2d 399 (1995). Clear and convincing
evidence is defined as the type of proof which

       produce[s] in the mind of the trier of fact a firm belief or conviction as to the truth
       of the allegations sought to be established, evidence so clear, direct and weighty
       and convincing as to enable [the factfinder] to come to a clear conviction, without
       hesitancy, of the truth of the precise facts in issue. Evidence may be
       uncontroverted, and yet not be “clear and convincing.” Conversely, evidence may
       be “clear and convincing” despite the fact that it has been contradicted. [Id.
       (quotation marks, citations, and ellipses omitted).]

        Defendant initially contends that the trial court erred when it ruled that there was no
lawful evidence that the boyfriend sexually assaulted GR. Defendant notes that Child Protective
Services (“CPS”) and the police investigated this allegation, that CPS substantiated the claim
under its internal standards, and that GR was taken to a doctor because her genital area was
hurting and red. As discussed, however, the trial court did not err in excluding GR’s statements
as inadmissible hearsay. Defendant cites no authority establishing that CPS’s substantiation of a
sexual assault claim under its internal agency standards, by itself, constitutes admissible evidence
in court that the alleged sexual assault occurred. Police testimony indicated that, barring new
information coming forward, the boyfriend would not be prosecuted for the alleged sexual
assault due to lack of evidence. Defendant’s testimony about the incident in which GR was
taken to a doctor because her genital area was hurting and red indicated that this occurred about
six weeks before GR’s alleged disclosure of abuse to defendant. The doctor informed defendant
about what was causing the redness, and defendant did not contact the police or CPS about the




                                                -5-
redness.2 Defendant’s testimony regarding this incident does not demonstrate that the redness
and pain in GR’s genital area six weeks earlier resulted from sexual abuse, let alone that the
boyfriend was the perpetrator of any such abuse. Overall, defendant fails to establish that the
trial court erred in concluding that there was no admissible evidence that the boyfriend sexually
assaulted GR.

        On a related note, defendant asserts that the trial court has exposed GR to harm by setting
aside its order barring the boyfriend from having any contact with GR. This assertion is
premised on the assumption that the boyfriend sexually abused GR, and as explained above, the
trial court did not err in finding that there was no admissible evidence of such abuse. In any
event, the trial court also alluded to the possibility that CPS might intervene if GR is again
exposed to the boyfriend, and the CPS worker testified that a new CPS case could be opened if
the boyfriend has contact with GR. Defendant’s claim that the trial court has exposed GR to
harm is unsupported.

        Next, defendant challenges the trial court’s findings regarding six of the statutory best
interest factors.3 Defendant first challenges the finding that the parties are equal with respect to
factor (b), which concerns the parties’ capacity and disposition to provide the child with love,
affection, and guidance, and to continue the education and raising of the child in her religion.
MCL 722.23(b). Defendant contends that he should prevail on this factor because he wants to
put GR in preschool whereas he claims that plaintiff has refused to do so. Defendant’s argument
mischaracterizes the evidence. The testimony from the evidentiary hearing reflects that both
parties wish to enroll GR in preschool and that both parties have evaluated various preschools,
but that the parties have different preferences regarding which preschool GR should attend and
have thus far been unable to reach an agreement on the matter. Defendant’s argument fails to
establish that the trial court’s finding on this factor was against the great weight of the evidence.

        Defendant next argues that the trial court erred in treating the parties as equal with
respect to factor (c), which concerns the parties’ capacity and disposition to provide the child
with food, clothing, medical care, and other material needs. MCL 722.23(c). Defendant claims
that he should prevail on this factor because he is more willing to attend to GR’s medical care.
Defendant contends that plaintiff has refused to coparent by selecting a dentist and a foot care
specialist and that she has refused to consider or address the boyfriend’s alleged sexual abuse of
GR. Again, defendant’s argument is premised in part on his assumption that sexual abuse
occurred, even though no admissible evidence supports that assumption. Although plaintiff


2
  Although the doctor told defendant what was causing the redness, no evidence was presented at
the evidentiary hearing regarding what the doctor said.
3
  The dissent maintains that the trial court impermissibly “limited its review of the best interest
factors to events occurring since the last custody order.” Importantly, defendant did not raise
this particular argument on appeal. Indeed, there is nothing to show that the trial court self-
imposed any type of temporal limitation. Instead, the record shows that the trial court weighed
and considered all of the admissible evidence that the parties submitted at the evidentiary
hearing.


                                                -6-
believed that GR may have been coached to make a false allegation of sexual abuse, plaintiff
wanted GR to undergo counseling regarding the matter. Defendant testified that plaintiff never
responded to emails and text messages about selecting a dentist and a foot specialist, but he
acknowledged that GR has now seen a dentist and a foot specialist selected by defendant.
Although defendant appears to have attended more of GR’s medical appointments given his
greater job flexibility, plaintiff testified that she has attended all of GR’s medical appointments
that were held during plaintiff’s parenting time, except for an appointment that she claims
defendant failed to inform her about. The parties presented conflicting testimony regarding
whether defendant always notifies plaintiff of medical appointments that he has scheduled for
GR. Plaintiff testified that she wanted to obtain a second opinion about the treatment of GR’s
hemangioma but that defendant would not agree to it. Overall, the evidence does not clearly
preponderate against the trial court’s finding that the parties are equal with respect to this factor.

        Defendant next challenges the trial court’s finding regarding factor (d), which concerns
“[t]he length of time the child has lived in a stable, satisfactory environment, and the desirability
of maintaining continuity.” MCL 722.23(d). Defendant claims that he should prevail on this
factor because his home is stable whereas plaintiff owns a home with the boyfriend and is
financially dependent on him. But the record is devoid of evidence that plaintiff’s ownership of
a home with the boyfriend and her financial dependence on him have affected the stability of the
home environment in which GR lives with plaintiff. As the trial court noted, it appears that GR’s
separate living environment with each of her parents is stable. The evidence does not clearly
preponderate against the trial court’s finding that the parties are equal on this factor.4

       Defendant argues that the trial court erred in treating the parties as equal under factor
(g),5 which pertains to the parties’ mental and physical health. MCL 722.23(g). Defendant


4
  The dissent claims that the trial court failed to consider that one of GR’s older sisters had been
removed from plaintiff’s custody when it evaluated this best-interest factor. But we discern no
error in the trial court failing to acknowledge this fact in this context, when defendant never
argued at the trial court, or at this Court, that this fact was pertinent to this factor. If a court need
not comment on every piece of evidence entered and every argument raised, MacIntyre, 267
Mich. App. at 452, then a fortiori, it need not comment on arguments never raised. Moreover,
even if this fact is explicitly considered, we do not believe that the totality of the evidence clearly
preponderates against the trial court’s ultimate finding that the factor was equal with respect to
both parties.
        Further, contrary to the dissent’s claim that the trial court failed to acknowledge that
plaintiff was living in a home purchased by her boyfriend and that the boyfriend paid a large
portion of the household bills, the court did acknowledge this fact. The court found, however,
that irrespective of this “economically co-dependent” relationship, there was no evidence that
there “is instability right there” or that GR “has been negatively affected by that.” The dissent
opines that plaintiff “could be forced to relocate at any time” under this arrangement, but there
was no evidence to show that this is anything other than speculation.
5
 While the dissent posits that the trial court erred with respect to best-interest factor (f), which
deals with the moral fitness of the parties, MCL 722.23(k), we decline to sua sponte address this


                                                  -7-
asserts that plaintiff’s mental health must be questioned because he claims that she is
unreasonable in coparenting and because she has supposedly failed to acknowledge GR’s sexual
assault allegations. There is no evidence that plaintiff faces any mental health challenges. The
fact that the parties have disagreed on certain educational and medical issues in coparenting GR
does not establish that plaintiff has any mental health issues. Plaintiff has not failed to
acknowledge GR’s sexual assault allegations—indeed, she has urged GR to undergo counseling.
The trial court’s finding that the parties are equal on this factor is not against the great weight of
the evidence.

        Next, defendant notes that the trial court made no finding on factor (h), which concerns
the child’s home, school, and community record. MCL 722.23(h). The trial court noted that
there was no school record given GR’s age but that school would become an issue in the future if
the parties could not reach an agreement on schooling issues. Defendant contends that this factor
should favor him because he claims that plaintiff will not cooperate in enrolling GR in preschool.
Again, the testimony at the evidentiary hearing established that plaintiff wishes to enroll GR in
preschool and has evaluated various preschools but that the parties disagree on which preschool
GR should attend and have not yet reached an agreement on the matter. Hence, defendant has
not established that he was entitled to a finding in his favor on this factor.

        Defendant next challenges the trial court’s finding that the parties are equal on factor (j),
which concerns the willingness and ability of each parent “to facilitate and encourage a close and
continuing parent-child relationship between the child and the other parent.” MCL 722.23(j).
Defendant claims that plaintiff does not communicate with defendant and that plaintiff has
allowed GR to call the boyfriend, “Daddy Matt.” Defendant testified that plaintiff responds to
fewer than 10% of defendant’s emails and text messages. Defendant estimated that 98% of his
emails and text messages to plaintiff pertain to coparenting. However, plaintiff testified that she
responds to defendant’s emails and text messages that pertain to coparenting of GR but does not
respond to other emails from defendant that are instigating or antagonizing. According to
plaintiff, approximately 30% of defendant’s emails and text messages to plaintiff are about
coparenting, whereas the other 70% are about his feelings toward plaintiff. Plaintiff
acknowledged that GR has called the boyfriend, “Daddy Matt.” Plaintiff testified that when GR
was young, she called the boyfriend “daddy” a couple times; plaintiff then told GR that
defendant was her “daddy,” but GR said that the boyfriend was her “daddy too.” Plaintiff
responded to GR that she could call the boyfriend “Daddy Matt” but that defendant was her dad.
In other words, plaintiff was attempting to explain to GR that defendant was her dad and that, as
a compromise, GR could call the boyfriend, “Daddy Matt.” The trial court has now ordered the
parties to discourage GR from using any parental titles in addressing third parties. The evidence
does not clearly preponderate against the trial court’s finding that the parties are equal on this
factor.



factor because defendant on appeal does not challenge the trial court’s treatment of that factor.
See Froling v Carpenter, 203 Mich. App. 368, 373; 512 NW2d 6 (1993) (stating that the
appellants’ failure to argue an issue in their brief on appeal results in abandonment of the issue).
Moreover, defendant argued at the trial court that this factor should favor neither party.


                                                 -8-
       After discussing the above best interest factors, defendant claims that he prevails on six
of the statutory best interest factors and that plaintiff has prevailed on none.6 As explained
above, however, defendant’s arguments challenging the trial court’s findings on the best interest
factors are unavailing. Defendant has failed to establish any errors in the trial court’s
determinations that the parties are equal with respect to the six statutory best interest factors that
defendant challenges. Accordingly, defendant has not shown by clear and convincing evidence,
see Hunter, 484 Mich. at 259, that a change in custody was in GR’s best interests.

       Defendant also argues that because the parties have been unable to agree on certain issues
concerning medical care and education for GR, the trial court was obligated to award sole
custody to one parent, and defendant argues that he should then be the custodial parent.
Defendant cites Fisher v Fisher, 118 Mich. App. 227, 232-233; 324 NW2d 582 (1982), in which
this Court stated:

       In order for joint custody to work, parents must be able to agree with each other
       on basic issues in child rearing – including health care, religion, education, day to
       day decision making and discipline – and they must be willing to cooperate with
       each other in joint decision making. If two equally capable parents whose
       marriage relationship has irreconcilably broken down are unable to cooperate and
       to agree generally concerning important decisions affecting the welfare of their
       children, the court has no alternative but to determine which parent shall have sole
       custody of the children. [Citation omitted.]

In determining whether joint custody is appropriate, however, the parties’ ability to cooperate is
but one consideration; the statutory best interest factors are also relevant to this determination.
See MCL 722.26a(1); Shulick v Richards, 273 Mich. App. 320, 326; 729 NW2d 533 (2006);
Nielsen v Nielsen, 163 Mich. App. 430, 434; 415 NW2d 6 (1987). The trial court here found the
parties equal with respect to all of the relevant statutory best interest factors. Further, although
the parties have had disagreements concerning preschool and medical issues, the trial court urged
the parties to consider using a parenting coordinator, which was available through the Friend of
the Court. Defendant fails to address whether the parties have followed through on the trial
court’s suggestion to explore this means of resolving their differences. The present record does
not establish that the parties’ differences are incapable of being resolved. Finally, given that the
trial court did not clearly err in finding the parties equal with respect to the relevant best interest
factors, defendant’s claim that any award of sole custody must be in his favor is unavailing.

       Affirmed.

                                                               /s/ Mark T. Boonstra
                                                               /s/ Jonathan Tukel



6
 The dissent claims that the trial court erred when it failed to consider factor (k), which deals
with domestic violence. MCL 722.23(k). But once again, defendant has not raised this issue on
appeal, so it is not properly before us. See Froling, 203 Mich. App. at 373.


                                                 -9-